Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1739
                       Lower Tribunal No. 08-21885
                          ________________


                       Blas Garcia-Manriquez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Blas Garcia-Manriquez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Beiro v. State, 289 So. 3d 511, 511–12 (Fla. 3d DCA

2019) (“The mere incantation of the words ‘manifest injustice’ does not make

it so. [Petitioner] has failed to allege any facts—nor can he—to justify

invoking the extremely limited concept of manifest injustice to excuse a

procedural bar and allow us to review the merits of his instant claim.”); Cuffy

v. State, 190 So. 3d 86, 87 (Fla. 4th DCA 2015) (“The term ‘manifest

injustice,’ which has been acknowledged as an exception to procedural bars

to postconviction claims in only the rarest and most exceptional of situations,

now is abused widely by postconviction litigants. Courts are routinely

confronted with untimely and successive postconviction challenges, which

cavalierly attempt to circumvent the bars simply by asserting ‘manifest

injustice.’ However, rule 3.850 contains no ‘manifest injustice’ exception to

the rule’s time limitation or bar against filing successive postconviction

motions.”).




                                      2